                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                          NO. 5: 19-CR-00258-BO-14

UNITED STATES OF AMERICA

             V.


MUSHEER MOHAMMED HAZAM AL-NAQEB


                            FINAL ORDER OF FORFEITURE

      WHEREAS, on August 5, 2020, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 18 U.S.C. § 981(a)(l)(C), based upon the

defendant pleading guilty to 18 U.S.C. § 371, and agreeing to the forfeiture of the

property listed in the August 5, 2020 Preliminary Order of Forfeiture, to wit:

$107,000.00 in U.S. Currency;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between August 8, 2020

and September 6, 2020, as re quired by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published notice

advised all third parties of their right to the petition the court within sixty (60) days

from the first day of publication date for a hearing to adjudicate the validity of their

alleged le gal interest in the forfeited property;

      AND WHEREAS , it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

Preliminary Order of Forfeiture.


                                             1

        Case 5:19-cr-00258-BO Document 1171 Filed 01/19/21 Page 1 of 2
      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That $107 ,000.00 in U.S. Currency listed in the August 5, 2020

Preliminary Order of Forfeiture, is hereby forfeited to the United States. That the

United States Department of Homeland Security, or the United States Department

Treasury is directed to dispose of the property according to law.

      2.   That any and all forfeited funds shall be deposited by the United States

Department of Homeland Security, or the United States Department Treasury as

soon as located or recovered into the Department of Treasury's Assets Forfeiture

Fund in accordance with 28 U .S.C. § 524(c) and 21 U .S.C. § 881(e).

      SO ORDERED this      _ik day of January, 202 1.


                               ~   I I ' ; Ct
                               ERRENCEW.B0YLE
                                 United States District Judge




                                          2

       Case 5:19-cr-00258-BO Document 1171 Filed 01/19/21 Page 2 of 2
